Citation Nr: 1714567	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-44 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left lower extremity disorder, to include as secondary to a service-connected right lower extremity disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to August 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).  

In December 2015, the Board denied the claim of entitlement to service connection for a left lower extremity disorder.  The Board's decision was appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a November 2016 Order, remanded the issue for action consistent with a Joint Motion for Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2016, the Court found that the December 2015 Board decision had relied on a March 2015 VA examination opinion which failed to adequately address whether the Veteran's left leg disability had been aggravated by his service-connected right foot and ankle disabilities.  Although the examiner did address the Veteran's contention that his altered gait had led to increased stress on his left knee, the examiner found that the Veteran's left knee arthritis was caused by aging and chronic wear and tear, and was less likely than not "proximately due to or the result of" his right ankle disabilities.  The Court found that this opinion did not adequately comply with Allen v. Brown, 7 Vet.App. 439 (1995) and the requirements for consideration of aggravation of a disability, rather than focusing on mere causation.  See 38 C.F.R. 3.310 (2016); see also El-Amin v. Shinseki, 26 Vet.App. 136 (2013) (Aggravation may be conceded if there is medical evidence created prior to the alleged date of onset of the aggravation demonstrating the baseline level of severity of the nonservice-connected disease or injury.).

The Board therefore remands this issue in order to obtain a new VA medical examination and opinion which will adequately address this question.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records since December 2015.  All records received should be associated with the claims file.  If the AOJ cannot locate any VA or identified private records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any left lower extremity disorder.  The examiner must be provided access to the claims file and all files in Virtual VA and VBMS.  The examiner must specify in the examination report that all files have been reviewed.  Following the examination, the examiner must address the following:

a) Identify all current disorders of the left lower extremity, including any left knee disorder.  In identifying all current disorders, please consider medical and lay evidence dated both prior to and since the filing of the June 2008 claim.

Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim in June 2008 meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b) For every diagnosed left lower extremity disability, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.  

c) For every diagnosed left lower extremity disability, state whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (worsened beyond the natural progression) by his service-connected right ankle neuritis, right ankle sprain, third right toe injury, and/or great right toe post-traumatic deformity.

Please specifically discuss the Veteran's assertions that he has an altered gait due to severe right ankle and toe pain and limited motion, which has aggravated his left knee disability.

It is imperative that a complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

3. The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review all additional evidence and readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




